Exhibit 99.1 Interim Consolidated Financial Statements(Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months and six months endedMay 31, 2009 and 2008 (Unaudited) To the Shareholders of Vasogen Inc. Notice to Reader: Management has prepared the accompanying unaudited financial statements of Vasogen Inc. for the three- and six-month periods ended May 31, 2009 and the Audit Committee of the Company has approved them.The Company’s independent auditors have not reviewed these statements. VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) May 31, November 30, (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ $ Tax credits recoverable Prepaid expenses and deposits Property and equipment 14 16 $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Shareholders' equity (note 4): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,623,195 common shares (November 30, 2008 - 22,424,719) Warrants Contributed surplus Deficit ) ) Basis of presentation - going concern (note 1) Subsequent events (note 11) $ $ See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) (Unaudited) Period from December 1, Three months ended Six months ended 1987 to May 31, May 31, May 31, Expenses: Research and development $ General and administration Foreign exchange loss (gain) 84 ) 54 ) Loss before the undernoted ) Interest expense on senior convertible notes payable - ) Accretion in carrying value of senior convertible notes payable - ) Amortization of deferred financing costs - ) Loss on extinguishment of senior convertible notes payable - ) Gain on sale of patents - - - Investment income 7 33 31 Change in fair value of embedded derivatives - Loss and comprehensive loss for the period ) Deficit, beginning of period ) Impact of change in accounting for stock-based compensation - ) Impact of change in accounting for financial instruments - ) Charge for acceleration payments on equity component of senior convertible notes payable - ) Deficit, end of period $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share (note 5) $ ) $ ) $ ) $ ) See accompanying notes to interim consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) (Unaudited) Period from December 1, Three months ended Six months ended 1987 to May 31, May 31, May 31, Cash provided by (used in): Operating activities: Loss for the period $ Items not involving cash: Amortization - 2 Loss on disposition of property and equipment - Gain on sale of patents - - - Accretion in carrying value of senior convertible notes payable - Amortization of deferred financing costs - Loss on extinguishment of senior convertible notes payable - Change in fair value of embedded derivatives - Stock-based compensation Common shares issued for services - Unrealized foreign exchange gain (loss) 90 52 Other - Change in non-cash operating working capital 42 Financing activities: Shares and warrants issued for cash - Warrants exercised for cash - Options exercised for cash - Share issue costs - Repayment of senior convertible notes payable, net - Paid to related parties - Investing activities: Purchases of property and equipment - - Purchases of acquired technology - Proceeds on disposition of patents - - - Purchases of marketable securities - Proceeds on disposition of property and equipment - 62 Settlement of forward foreign exchange contracts - Maturities of marketable securities - Foreign exchange gain (loss) on cash held in foreign currency 32 Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ Supplemental cash flow information (note 6) See accompanying notes to interim consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 1. Basis of presentation - going concern: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations.The operations of the Company are not subject to any seasonality or cyclicality factors. The unaudited interim consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December 1, 1987 (the date development operations commenced) to May 31, 2009. The accompanying unaudited interim consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has sustained losses since its formation, and at May 31, 2009, had a deficit of $401 million.In 2008, the Company undertook a significant reduction in work force after determining that larger than anticipated clinical studies would be required to receive approval for the Company's lead product, Celacade™, and in an effort to manage expenses, the Company suspended all operations related to the commercialization of Celacade™ in Europe.On July 3, 2008, following an extensive review of the Company's VP Series of drug programs, the Company undertook an additional restructuring to further manage expenses as strategic alternatives are explored.The Company has retained an investment bank to assist it in exploring these potential strategic alternatives. While these unaudited interim consolidated financial statements do not include the adjustments that would be necessary should the Company be unable to continue as a going concern, the above matters raise substantial doubt about the Company's ability to continue to operate as currently structured. 4 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 1. Basis of presentation - going concern (continued): The Company's future operations are completely dependent upon its ability to complete a sale, merger, acquisition or other strategic alternative, and/or secure additional funds.If the Company cannot complete a sale, merger, acquisition or other strategic alternative, secure additional financing, or if it cannot secure additional financing on terms that would be acceptable to it, the Company will have to consider additional strategic alternatives which may include, among other strategies, exploring the monetization of certain intangible assets as well as seeking to out-license assets, potential asset divestitures, winding up, dissolution or liquidation of the Company. 2. Significant accounting policies: These unaudited interim consolidated financial statements are prepared in accordance with accounting principles generally accepted in Canada ("Canadian GAAP"), which, except as described in note 10, conform, in all material respects, with accounting principles generally accepted in the United States ("United States GAAP"). Certain information and note disclosures normally included in the annual consolidated financial statements prepared in accordance with Canadian GAAP have been condensed or excluded.As a result, these unaudited interim consolidated financial statements do not contain all disclosures required to be included in the annual consolidated financial statements and should be read in conjunction with the most recent audited annual consolidated financial statements and notes thereto for the year ended November 30, 2008. The financial information included herein reflects all adjustments consisting only of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the results for the interim periods presented.The results of operations for the three months and six months ended May 31, 2009 are not necessarily indicative of the results to be expected for the full year. 5 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 2. Significant accounting policies (continued): These unaudited interim consolidated financial statements are prepared following accounting policies consistent with the Company's audited annual consolidated financial statements and notes thereto for the year ended November 30, 2008, except for the following changes in accounting policies: (a) Change in accounting policies: (i) Inventories: On December 1, 2008, the Company adopted The Canadian Institute of Chartered Accountants' ("CICA") Handbook Section 3031, Inventories, which supersedes existing guidance on inventories in Section 3030, Inventories.There was no impact on the Company's consolidated financial position and results of operations on adoption of this standard. (ii) General standards of financial statement presentation: On December 1, 2008, the Company adopted CICA Handbook Section 1400, General Standards of Financial Statement Presentation.Management is required to make an assessment of an entity's ability to continue as a going concern and should take into account all available information about the future, which is at least, but is not limited to, 12 months from the balance sheet dates.There was no impact on the Company's consolidated financial position and results of operations, as the Company has disclosed its assessment of going concern in note 1. (iii) Goodwill and intangible assets: On December 1, 2008, the Company adopted CICA Handbook Section 3064, Goodwill and Intangible Assets ("Section 3064").Section 3064, which replaces Section 3062, Goodwill and Other Intangible Assets, and Section 3450, Research and Development Costs, establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets.There was no impact on the Company's consolidated financial position and results of operations on adoption of this standard. 6 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 2. Significant accounting policies (continued): (b) Recent accounting pronouncements issued and not yet applied: (i) Business combinations: In January 2009, the CICA issued Handbook Section 1582, Business Combinations, which replaces the existing standards.This section establishes the standards for the accounting of business combinations, and states that all assets and liabilities of an acquired business will be recorded at fair value.Obligations for contingent considerations and contingencies will also be recorded at fair value at the acquisition date.The standard also states that acquisition-related costs will be expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date.This standard is effective for the Company on December 1, 2011.Earlier adoption is permitted.The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. (ii) Consolidated financial statements: In January 2009, the CICA issued Handbook Section 1601, Consolidated Financial Statements, which replaces the existing standards.This section establishes the standards for preparing consolidated financial statements and is effective for the Company on December 1, 2011.Earlier adoption is permitted. The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. (iii)Non-controlling interests: In January 2009, the CICA issued Handbook Section 1602, Non-controlling Interests, which establishes standards for the accounting of non-controlling interests of a subsidiary in the preparation of consolidated financial statements subsequent to a business combination, and is effective for the Company on December 1, 2011.The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. 7 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 2. Significant accounting policies (continued): (iv) International financial reporting standards: In February 2008, the CICA confirmed its strategy of replacing Canadian GAAP with International Financial Reporting Standards ("IFRS") for Canadian publicly accountable enterprises.These new standards will be effective for the Company's interim and annual financial statements commencing December 1, 2011.The Company is assessing the impact of the transition to IFRS on its consolidated financial statements. 3. Cash and cash equivalents: As at May 31, 2009, the Company held $5.8 million (November 30, 2008 - $8.5 million) of cash and cash equivalents, of which $0.5 million (U.S. $0.4 million) (November 30, 2008 - $0.9 million (U.S. $0.7 million)) is denominated in U.S. dollars.Cash equivalents consist of highly liquid government and corporate bonds having a single "A" credit rating or greater. As at May 31, 2009, the Company's cash equivalents were held with major Canadian financial institutions, as detailed below: Description Maturity Amount Royal Bank of Canada bankers' acceptance June 1, 2009 $ Royal Bank of Canada bankers' acceptance June 9, 2009 Royal Bank of Canada bankers' acceptance June 15, 2009 CIBC bankers' acceptance June 22, 2009 Royal Bank of Canada U.S. dollar term deposit June 1, 2009 $ 8 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity: (a) Consolidated statement of shareholders' equity: Common Period from shares' December 1, average 1987 to Number share Share Contributed May 31, of shares price capital surplus Warrants Deficit Balance, November 30, 2007 $ ) $ Fair value of stock options granted - Deferred share units exercised 34 7 - - - 7 Loss - ) ) Balance, November 30, 2008 ) Fair value of stock options and deferred share units granted - Deferred share units exercised 53 - - - 53 Loss - ) ) Balance, May 31, 2009 $ ) $ (b) Stock-based compensation plans: In May 2003, the Company adopted two new stock option plans (the "2003 Employee Plan" and the "2003 Director Plan") to eventually replace the Company's original stock option plan (the "Original Plan").All grants of options after May 2003 are made from the new plans and no further option grants will be made under the Original Plan. 9 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): On March 25, 2008, the Company's shareholders approved an increase in the maximum number of common shares issuable under the 2003 Employee Plan to 12% of the issued and outstanding common shares of the Company from time to time, or 2,714,783, based on the number of issued and outstanding common shares as at May 31, 2009.In addition, the Company's shareholders approved amending the 2003 Employee Plan to allow restricted stock units to be granted.No restricted stock units were outstanding as at May 31, 2009.On March 25, 2008, the Company's shareholders approved an increase in the maximum number of common shares issuable under the 2003 Director Plan to 300,000. Each option granted allows the holder to purchase one common share at an exercise price not less than the closing price of the Company's common shares on the Toronto Stock Exchange on the last trading day prior to the grant of the option.Options granted under these plans have a maximum term of 10 years and generally vest over a period of up to three years.As at May 31, 2009, there were 2.1 million (November 30, 2008 - 2.0 million) options and restricted stock units available for grant. May 31, 2009 November 30, 2008 Weighted Weighted average average Number of exercise Number of exercise options price options price Outstanding, beginning of period $ $ Issued 70 Expired or cancelled Outstanding, end of period Exercisable, end of period There were no options granted to non-employees in the three months and six months ended May 31, 2009 (May 31, 2008 - 25,000 with a fair value of $19,750). 10 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): The following table provides information on options outstanding and exercisable as of May 31, 2009: Options outstanding Options exercisable Weighted Weighted average Weighted average remaining average Exercise Number exercise contractual Number exercise price outstanding price life (years) exercisable price $0.22 - $ 0.78 70 $ 70 $ $0.79 - $ 1.63 90 90 $1.64 - $ 2.11 $1.12 - $ 4.29 $4.30 - $ 7.50 $7.51 - $92.10 The total number of in-the-money options vested and exercisable as of May 31, 2009 was 70,000 (November 30, 2008 - nil). The aggregate intrinsic value of exercisable options as at May 31, 2009 was $4,900 (November 30, 2008 - nil). The weighted average remaining contractual life of exercisable options is 7.0 years. 11 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): The fair value of stock-based compensation was estimated using the Black-Scholes option pricing model at the grant date using the following assumptions: Three months ended Six months ended May 31, May 31, Dividend yield - Weighted average risk-free interest rate % Volatility factor of the expected market price of the Company's common shares % Weighted average expected life of the employment options 6.2 years 6.1 years 6.2 years 6.1 years The resulting weighted average fair value per share at the grant date of the employee and non-employee stock-based compensation issued during the three months and six months ended May 31, 2009 is $0.19 and $0.19 (May 31, 2008 - $0.62 and $1.38). Total compensation cost for stock-based compensation arrangements recognized in income during the three months and six months ended May 31, 2009 was $0.1 million and $0.5 million (May 31, 2008 - $0.3 million and $0.6 million). On exercise of options, the Company's policy is to issue shares from treasury. 12 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): (c) Deferred share units: Effective January 1, 2004, the Company established a plan to grant deferred share units ("DSUs") to its non-management directors.On May 27, 2009, the Company's shareholders approved increasing the maximum number of common shares issuable under the DSU plan to 1,200,000.Under the plan, the directors will defer any cash remuneration that they would have otherwise received for services rendered and in lieu thereof will receive the number of DSUs which is equivalent in value to the remuneration deferred.A DSU is a unit equivalent in value to one common share of the Company based on the trading price of the Company's common shares on the Toronto Stock Exchange.Upon termination of board service, the director will be able to redeem DSUs based upon the then market price of the Company's common shares on the date of redemption in exchange for any combination of cash or common shares as the Company may determine. As at May 31, 2009, there are 464,643 DSUs issued and outstanding.Any grants granted prior to May 27, 2009 were accounted for as liabilities, for which 293,991 (November 30, 2008 - 390,705) DSUs are issued and outstanding with an intrinsic value of $85,000 (November 30, 2008 - $47,000) based upon the market value of the Company's common shares at May 31, 2009. 13 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): All DSUs granted on or after May 27, 2009 are accounted for under the equity method, as the Company intends to settle future DSU issuances in the form of common shares.During the three months ended May 31, 2009, the Company recorded $39,250 (May 31, 2008 - nil) in compensation expense relating to 170,652 (May 31, 2008 - nil) DSUs granted for services rendered during the period.The fair value of the awards for the three months ended May 31, 2009 was $0.23 and was estimated using the Black-Scholes option pricing model at the grant date using the following assumptions: Three months ended Six months ended May 31, May 31, Dividend yield - Weighted average risk-free interest rate % - % - Volatility factor of the expected market price of the Company's common shares % - % - Weighted average expected life of the DSUs 0.4 years - 0.4 years - During the six months ended May 31, 2009, 198,478 DSUs were exercised and 2,693 were cancelled (May 31, 2008 - nil and nil). 14 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 4. Shareholders' equity (continued): (d) Warrants: The following table provides information on the 6.5 million warrants outstanding and exercisable as of May 31, 2009: Exercise Number Shares issuable price outstanding Expiry upon exercise U.S. $13.59 October 7, 2010 U.S. $14.05 39 February 28, 2011 86 U.S. $13.59 39 March 31, 2011 86 U.S. $13.59 39 April 30, 2011 86 U.S. $13.59 61 May 31, 2011 U.S. $6.30 November 14, 2011 U.S. $6.30 November 14, 2009 U.S. $3.16 May 24, 2012 U.S. $3.81 May 24, 2010 5. Loss per share: The computations for basic and diluted loss per share are as follows: Three months ended Six months ended May May Loss for the period $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted Loss per common share: Basic and diluted $ ) $ ) $ ) $ ) 15 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2009 and 2008 (Unaudited) 5. Loss per share (continued): The options and warrants to purchase common shares are not included in the calculation of diluted loss per share because the Company has a loss for each period presented and to do so would be anti-dilutive. 6. Consolidated statements of cash flows: Supplemental disclosure of non-cash transactions: Period from December 1, Three months ended Six months ended 1987 to May May May 31, Non-cash financing activities: Warrants and options issued as share issue costs $
